Citation Nr: 1415374	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for a shrapnel wound, left thigh.

3.  Entitlement to service connection for degenerative arthritis of the left knee, secondary to the service-connected shrapnel wound, left thigh.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968.  For his service, he was awarded a Purple Heart, among other honors.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a notification received by VA in February 2014, the Veteran waived his right to have the RO review any additional evidence submitted on his behalf prior to the adjudication of these matters by the Board.  VA also received notification from the Veteran in February 2014 that he was withdrawing his request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2013).

For the reasons explained below, the claim for an increased initial rating is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On August 31, 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of the appeal for a compensable rating for a left thigh shrapnel wound and for service connection for arthritis of the left knee is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a compensable rating for a left thigh shrapnel wound have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for service connection for left knee arthritis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

On August 31, 2012, VA received a written statement from the Veteran requesting that his appeals for service connection for left knee arthritis and for a compensable rating for a left thigh shrapnel wound be withdrawn.  Thus, the appellant has withdrawn the appeal on these issues and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with respect to service connection for left knee arthritis or for a compensable rating for a left thigh shrapnel wound and these issues are dismissed.


ORDER

The appeal on the issue of a compensable rating for a left thigh shrapnel wound is dismissed.

The appeal on the issue of service connection for degenerative arthritis of the left knee, secondary to the service-connected disability of a left thigh shrapnel wound is dismissed.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  

The Board notes that the most recent VA treatment records associated with the file are dated in October 2012, when he was hospitalized in the VA PRRP program.  Updated mental health treatment records following this period of hospitalization should be obtained.  

In addition, as the last VA psychiatric examination was conducted three years ago, the Board finds that a current examination should be scheduled. 

Accordingly, the issue is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any private medical care providers who have recently treated him for his PTSD.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since October 2012 from the North Texas Healthcare System.  If any requested records are not available, the Veteran should be notified of such. 

2.  The Veteran should be afforded a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination.  All symptomatology associated with the Veteran's PTSD should be reported and a GAF score should be assigned.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto, before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


